                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


INSURED FINANCIAL SERVICES, a
Nebraska Limited Liability company,
Assignee,                                                             8:18CV93

                       Plaintiff,
                                                                       ORDER
        vs.

STATE FARM FIRE AND CASUALTY
COMPANY,

                       Defendant.

       Defendant filed an Application for Attorney’s Fees and Costs (Filing No. 80) accompanied
by an Affidavit (Filing No. 80-1) pursuant to the Court’s previous Order (Filing No. 77). Upon
review, the Court finds that the amount of $2,511.50 is a reasonable amount for fees and expenses
incurred in filing the motion to compel. Accordingly,


       IT IS ORDERED: State Farm Fire and Casualty Company’s Application for Attorney’s
Fees and Costs (Filing No. 80) is granted. Plaintiff shall submit payment to State Farm Fire and
Casualty Company in the amount of $2,511.50 via check payable to the order of State Farm Fire
and Casualty Company and delivered to counsel for State Farm on or before December 20, 2019.

        Dated this 3rd day of December, 2019.


                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
